DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is drawn to “Solution 1” (FIG. 1 & 4) as describe in the specification and claims features particular to it, such as “a stabilizing pivoting shaft for each pair of wheel is longitudinally arranged in a front and rear direction and is provided at a middle of the at least one stabilizing lever”. Claim 9 however is drawn to “Solution 2” (FIG. 2, 3 & 5) as described in the specification and recites “wherein each pair of wheels includes at least two stabilizing levers”.  Reference is also made to the 112(b) rejection below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 6, & 9 it is unclear if the “each pair of the wheels”, “at least one pair of wheels”, & “each pair of wheels” respectively are the same pair(s) of wheels as recited in claim 1’s limitation “at least one pair of wheels”. Amending claims 5, 6, & 9 to positively affirm that they are the same pairs of wheels would overcome this rejection. 
Regarding claim 9 it is unclear how the “at least two stabilizing levers” are arranged such that the stabilizing pivot shaft as recited in claim 1 can be provided at a middle of at least one of the stabilizing levers nor is it clear if the single stabilizing pivot shaft passes through both stabilizing levers or if it only passes through one or if there is a second stabilizing pivot shaft for the second stabilizing lever. Claim 9 will be examined as best understood. 
Response to Arguments
	Applicant’s arguments filed 03/25/2022, with respect to all rejections previously filed have been fully considered and are persuasive.  The prior art rejection of all claims has been withdrawn. 
Claims 5-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-2, 12 and 14-16 are allowed.

Conclusion 
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach self-stabilizing vehicles of interest. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616